Citation Nr: 0534831	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran and his friend




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty service from February 1968 to 
February 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision of the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing in April 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is shown to have served in the Republic of 
Vietnam from January 1969 to January 1970.  

His service personnel records reflect service as a helicopter 
mechanic and helicopter crew chief assigned to the 187th 
Assault Helicopter Company, 269th Aviation Battalion, 1st 
Aviation Brigade.  His decorations include the Air Medal with 
Oak Leaf Cluster, among others.  

In June 2003, the veteran underwent VA examination for PTSD: 
however, the examiner was not provided any stressor 
information that was later received at the RO in August 2003.   

In this case, the Board finds that proper efforts have not 
been taken to verify the inservice stressors underlying his 
claim of service connection for PTSD.  

Further, the veteran has testified that he has received 
psychiatric treatment for his PTSD symptoms from the VA 
Hospital since 2002.  However, the Board notes that there are 
no medical records of such treatment in the veteran's claims 
file.  

The RO should attempt to obtain outstanding medical evidence 
and associate it with the veteran's claims file.  VA is 
obligated to obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2005).  

Finally, following the completion of the above development, 
the RO must schedule a VA psychiatric examination.  The 
examiner is asked to determine whether the veteran suffers 
from PTSD and to identify any in-service stressor that 
supports the diagnosis.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all records 
pertaining to any psychiatric treatment 
for the veteran from the VA Medical 
Center from 2002 to the present.  

2.  The RO should take appropriate action 
to request a search of unit records for 
the 187th Assault Helicopter Company, 
269th Aviation Battalion, 1st Aviation 
Brigade to determine if that unit came 
under rocket/mortar attack from, at or 
near the Tay Nihn Base Camp in the Tay 
Nihn Province, from February 24, 1969 
through February 27, 1969 and from June 
6, 1969 to June 9, 1969, and resulted in 
the deaths of a "Private 1st Class 
Romero" and/or a "Maintenance 
Specialist 4th Class Porter."  A copy of 
the veteran's service personnel records 
and stressor statement, should be 
forwarded to the U.S. Armed Service 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  

3.  Following completion of the above-
mentioned development, the veteran should 
be afforded a VA psychiatric examination 
to determine whether he has PTSD due to a 
verified stressor(s).  The claims 
folders, to include a copy of this Remand 
and responses from USASCRUR must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The complete rationale for 
all opinions expressed should be set 
forth in the examination report.  

The examination should also address the 
nature and likely etiology of any 
currently present acquired psychiatric 
disorder.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
is suffering from innocently acquired 
psychiatric disability due to any event 
or injury during his active military 
service.  The rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report.  

4.  The RO should then readjudicate the 
issue of service connection for PTSD.  If 
any benefit sought on appeal remains 
denied, the RO should issue a 
Supplemental Statement of the Case, and 
the veteran and his representative should 
be afforded time in which to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 


